Citation Nr: 0512898	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of multiple joints.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO), which denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reason for Remand:  No VCAA notification letter provided.  
During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted on November 9, 
2000.  Pub. L. No. 106-475, 114 State. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In December 2002, the RO sent the claimant a statement of the 
case that included citations to VCAA.  Thus, the RO has 
notified the claimant of the existence of the VCAA.  However, 
VCAA requires that VA undertake actions to provide notice and 
assistance to the claimant in the development of the claim.  
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO could not have provided that 
notice prior to the initial adjudication of the claims; 
however, after VCAA was enacted, the RO should have sent the 
veteran notice of the VCAA which informed him of the evidence 
necessary to substantiate his claims and what evidence he was 
expected to provide and what evidence VA would seek to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The December 2002 statement of the case did not cure 
this procedural defect.

Because the RO has undertaken no actions to apply the 
provisions of VCAA in the development of the claim, further 
development is required.  Accordingly, this case is remanded 
for the following actions:

1.  The RO must ensure that the case is 
developed in accordance with all notice 
and duty-to-assist provisions of VCAA.  
The veteran and his representative should 
be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claims, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran and his 
representative should be advised to send 
VA any information and evidence pertinent 
to the claims that are in the claimant's 
possession and have not already been 
given to VA.

2.  After all development is completed in 
accordance with the notice and duty-to-
assist provisions of VCAA, the RO must 
re-adjudicate the claims based on the 
entire record.  If the claims are not 
resolved to the satisfaction of the 
claimant, the claimant and his 
representative, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




